Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00140-CV

                                        Diego DE LA ROSA,
                                             Appellant

                                                  v.

                                         Ernest SANCHEZ,
                                              Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 2021CV04059
                           Honorable Grace M. Uzomba, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 20, 2022

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed on May 31, 2022; however, neither the brief nor a

motion for extension of time was filed. Therefore, on June 15, 2022, this court ordered appellant

to file, no later than June 27, 2022, his brief and a written response reasonably explaining: (1) his

failure to timely file a brief, and (2) why appellee was not significantly injured by appellant’s

failure to timely file a brief. Our order cautioned appellant that if he failed to timely file a brief

and the written response by June 27, 2022, we would dismiss the appeal for want of prosecution.

See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if
                                                                                     04-22-00140-CV


appellant fails to comply with court order). Appellant did not respond to our June 15th order. On

July 11, 2022, appellee filed a “Motion to Dismiss” asking this court (1) to dismiss the appeal

because appellant has failed to file his brief and (2) for immediate possession of the property that

is the subject of the underlying dispute.

       We dismiss this appeal for want of prosecution. We deny appellee’s motion as moot.


                                                  PER CURIAM




                                                -2-